                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

NRO BOSTON, LLC, et al.,                      *
                                              *
               Plaintiffs,                    *
                                              *
       v.                                     *              Civil Action No. 18-cv-10060-IT
                                              *
YELLOWSTONE CAPITAL, LLC,                     *
et al.,                                       *
                                              *
               Defendants.                    *

                                    ORDER OF DISMISSAL

TALWANI, D.J.

       Defendants CAPCALL LLC, TVT CAPITAL, LLC, YES FUNDING SERVICES, INC.,

RTR RECOVERY LLC, EVAN MARMOTT, YITZHAK STERN, and TSVI DAVIS are

dismissed without prejudice from this action for lack of personal jurisdiction. The action is also

dismissed without prejudice as to FRANK BOURRICAUDY, who has not been named in the

Second Amended Complaint [#123].

       IT IS SO ORDERED.

February 21, 2019                                    /s/ Indira Talwani
                                                     United States District Judge
